Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 5, and 13 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 08/11/2022. As
directed by the amendments, claims 2, 5, 8, 10, and 12-13 are amended.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant Argues: However, Wang, whether considered singly or in combination with Ju, fails to disclose, teach, or otherwise suggest "generating a weighted user embedding utilizing learned trait-persona weights and .. embedded user traits," as recited by independent claim 5 as amended below or "determin[ing] ... a plurality of learned trait-persona weights ... to align trait embeddings ...with known persona classes," as recited by independent claim 13 as amended below.
Examiner response: Claims 5 and 13 have been amended to include the new limitations that are being argued which has been addressed under the current rejection below as a new ground of rejection. Therefore, the arguments have been considered but are moot because of the new ground of rejection.   
Applicant Argues: However, the Communication fails to analyze the step-plus-function limitation of independent claim 1 pursuant to 35 U.S.C. 112(f) and the corresponding acts disclosed in Applicant's Specification when rejecting the claim under 35 U.S.C. § 102, thus failing to establish a prima facie case of anticipation or obviousness with respect to independent claim 1.
Examiner response: Examiner respectfully disagrees, “a step for determining” stated in claim 1 has been analyzed under 35 USC 112f and mapped to structure in the 35 USC 102 rejection below. Applicant’s argument do not disclose what constitutes the interpretation of the claim limitation under means plus function based on applicant’s specification. According to the specification the claimed functions is performed utilizing a machine learning algorithm and the current mapping provides this teaching.

Applicant Argues: The proposed independent claims, as a whole, integrate the allegedly recited judicial exception into a practical application that provides accurate and efficient user persona prediction approaches that use machine learning-based models for overlap-agnostic classification of users based on a comparison of embedded traits within a vector space. To illustrate, conventional systems are often unable to identify users within a target audience that belong to a particular distinct persona when users do not have traits that overlap with traits historically associated with the persona class. The proposed independent claims recite a practical application that provides accurate and efficient persona prediction approaches that use machine learning-based models.
Examiner response: Examiner respectfully disagrees, under broadest reasonable interpretation the purposed independent claims do not integrate the recited exceptions into a practical application. The independent claims broadly describe embedded operations of a machine learning model and do not describe how the invention provides accurate efficient user persona predictions. The 35 USC 101 has been updated to include the amended limitations below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step for determining” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-4 are directed to a computer-implemented method, claims 5-14 are directed to a non-transitory computer-readable medium and claims 13-20 is directed toward a system. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 
identifying a target user of a client device and user traits corresponding to the target user (This step for identifying a target user appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).);
a step for determining a persona class for the target user utilizing parameters of an overlap agnostic machine learning model (This step for determining a class appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).); and

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 
In a digital medium environment for distributing targeted digital content to client devices across computer networks, a computer-implemented method for implementing overlap agnostic machine learning models to determine persona classes for target users comprising: (The digital medium environment and other hardware are understood to be generic computer equipment. See MPEP 2106.05(f).)
providing digital content to the target user based on the persona class. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 
In a digital medium environment for distributing targeted digital content to client devices across computer networks, a computer-implemented method for implementing overlap agnostic machine learning models to determine persona classes for target users comprising: (The digital medium environment and other hardware are understood to be generic computer equipment. See MPEP 2106.05(f).)
providing digital content to the target user based on the persona class. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)

Step 2A, Prong 1
	
	Regarding Claim 5
identify a target user of a client device and user traits corresponding to the target user (This step for identifying a target user appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).); and
determine a persona class corresponding to the target user of the client device from a plurality of persona classes, by:
identifying one or more overlap-agnostic machine learning model parameters
corresponding to the user traits of the target user by:
mapping the user traits into a vector space to generate embedded user traits (This step for mapping appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).); and
generating a weighted user embedding utilizing learned trait-persona weights
and the embedded user traits (This step for identifying a target user appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).);

Step 2A, Prong 2

Regarding Claim 5
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: (The non-transitory computer-readable medium, processors, and computer system are understood to be generic computer equipment.)
wherein the learned trait-persona weights are learned by an overlap-agnostic machine learning model based on comparing an embedding of the persona class and
embeddings of a plurality of traits of a plurality of training users in the vector
space (The specification of data to be stored is understood to be a field of use limitation.); and
determining the persona class utilizing the one or more overlap-agnostic machine learning model parameters and the weighted user embedding. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.)

Step 2B

Regarding Claim 5
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: (The non-transitory computer-readable medium, processors, and computer system are understood to be generic computer equipment. See MPEP 2106.05(f).)
wherein the learned trait-persona weights are learned by an overlap-agnostic machine learning model based on comparing an embedding of the persona class and
embeddings of a plurality of traits of a plurality of training users in the vector
space (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); and
determining the persona class utilizing the one or more overlap-agnostic machine learning model parameters and the weighted user embedding. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h))

Step 2A, Prong 1

	Regarding Claim 13
determine based on the plurality of trait embeddings and the plurality of persona
embeddings, a plurality of learned trait-persona weights of an overlap-agnostic machine
learning model to align trait embeddings of the plurality of trait embeddings with known
persona classes of the plurality of persona embeddings (This step for determining weights appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).);
in response to identifying a target user of a client device having a set of traits, utilize the plurality of learned trait-persona weights of the overlap-agnostic machine learning model to generate a weighted user embedding for the target user based on the set of traits (This step for generating a weighted user embedding appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgement).); and

Step 2A, Prong 2
A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to (The non-transitory computer-readable medium, processors, and computer system are understood to be generic computer equipment.):
generate, utilizing an overlap-agnostic embedding model, a plurality of trait
embeddings for a plurality of traits (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.);
generate, utilizing the overlap-agnostic embedding model, a plurality of persona
embeddings for a plurality of persona classes (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.);
predict, utilizing the overlap-agnostic machine learning model, a persona class of the plurality of persona classes corresponding to the target user by comparing the weighted user embedding with the plurality of persona embeddings. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.)

Step 2B
A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to (The non-transitory computer-readable medium, processors, and computer system are understood to be generic computer equipment. See MPEP 2106.05(f).):
generate, utilizing an overlap-agnostic embedding model, a plurality of trait
embeddings for a plurality of traits (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h));
generate, utilizing the overlap-agnostic embedding model, a plurality of persona
embeddings for a plurality of persona classes (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h));
predict, utilizing the overlap-agnostic machine learning model, a persona class of the plurality of persona classes corresponding to the target user by comparing the weighted user embedding with the plurality of persona embeddings. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h))

Step 2A, Prong 1 Dependent Claims

Regarding Claim 4
wherein providing the digital content to the target user comprises providing the digital content in real-time by: 
identifying the target user of the client device and the user traits in response to the client device accessing a digital asset via a remote server (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
while the client device accesses the digital asset via the remote server:
performing the step for determining the persona class for the target user utilizing parameters of the overlap-agnostic machine learning model (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 

Regarding Claim 6
further comprising instructions that, when executed by the at least one processor, cause the computer system to provide digital content to the client device of the target user in real-time based on the persona class by: 
identifying the target user of the client device and the user traits in response to the client device accessing a digital asset via a remote server (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
while the client device accesses the digital asset via the remote server: 
applying the one or more overlap-agnostic machine learning model parameters to the user traits of the target user to determine the persona class (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 

Regarding Claim 7 
further comprising instructions that, when executed by the at least one processor, cause the computer system to apply the one or more overlap-agnostic machine learning model parameters to the user traits of the target user offline by: 
identifying a batch of a plurality of target users, the plurality of target users comprising the target user (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
providing a plurality of persona classes corresponding to the batch of the plurality of target users to a remote server, the plurality of personas comprising the persona class corresponding to the target user (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 8
The non-transitory computer-readable medium of claim 5, wherein the overlap- agnostic machine learning model comprises an overlap-agnostic embedding model and a user- embedding generation model, and further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
generate trait embeddings of the user traits utilizing the overlap-agnostic embedding model, wherein distances between the embeddings of the user traits in the vector space reflect similarities between the corresponding user traits (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
generate an embedding of the target user utilizing the user-embedding generation model based on the trait embeddings of the user traits (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 14
The system of claim 13, further comprising instructions that, when executed by the at least one processor, cause the system to generate the plurality of trait embeddings utilizing the overlap-agnostic embedding model by: 
generating a plurality of min-hash sketch vectors corresponding to the plurality of traits (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
utilizing a singular value decomposition model to generate the plurality of trait embeddings based on the plurality of min-hash sketch vectors, wherein distances between the plurality of trait embeddings in vector space reflects similarities between the plurality of trait embeddings (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 19
comparing the user embedding of the target user with a persona embedding of the persona class. This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 20
further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by:
generating coefficients based on trait-persona weights of the user-embedding generation model and parameters of the persona prediction model (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
apply a set of coefficients corresponding to the set of traits from the coefficients to determine the persona class (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2 Dependent Claims

Regarding Claim 2
wherein the overlap-agnostic machine learning model comprises an overlap-agnostic embedding model trained to generate embedded user traits by mapping input user traits into a vector space, a user-embedding generation model trained to generate weighted user embeddings from the embedded user traits and persona embeddings, and a persona prediction model trained to predict persona classes based on the weighted user embeddings. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 3
wherein: the user-embedding generation model comprises a linear regression model; and the persona prediction model comprises a logistic regression model. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 4
providing digital content to the target user based on the persona class. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering.)

Regarding Claim 6
providing the digital content to the client device of the target user. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering.)

Regarding Claim 9
The non-transitory computer-readable medium of claim 8, wherein the overlap- agnostic machine learning model further comprises a persona prediction model, and applying the one or more overlap-agnostic machine learning model parameters comprises utilizing the persona prediction model to determine the persona class based on the embedding of the target user generated utilizing the user-embedding generation model. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.)

Regarding Claim 15
wherein the overlap-agnostic machine learning model comprises a user-embedding generation model and a persona prediction model. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 18
further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: 
generating a user embedding of the target user utilizing the user-embedding generation model. (The specification of data to be stored is understood to be a field of use limitation.); and
determining the persona class utilizing the persona prediction model based on the user embedding of the target user. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use.)

Regarding Claim 19
further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: 
generate a user embedding of the target user utilizing the user-embedding generation model (The specification of data to be stored is understood to be a field of use limitation.); and 


Step 2B Dependent Claims

Regarding Claim 2
wherein the overlap-agnostic machine learning model comprises an overlap-agnostic embedding model trained to generate embedded user traits by mapping input user traits into a vector space, a user-embedding generation model trained to generate weighted user embeddings from the embedded user traits and persona embeddings, and a persona prediction model trained to predict persona classes based on the weighted user embeddings. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 3
wherein: the user-embedding generation model comprises a linear regression model; and the persona prediction model comprises a logistic regression model. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 4
providing digital content to the target user based on the persona class. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)

Regarding Claim 6
providing the digital content to the client device of the target user. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)

Regarding Claim 9
The non-transitory computer-readable medium of claim 8, wherein the overlap- agnostic machine learning model further comprises a persona prediction model, and applying the one or more overlap-agnostic machine learning model parameters comprises utilizing the persona prediction model to determine the persona class based on the embedding of the target user generated utilizing the user-embedding generation model. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h))

Regarding Claim 15
wherein the overlap-agnostic machine learning model comprises a user-embedding generation model and a persona prediction model. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 18
further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: 
generating a user embedding of the target user utilizing the user-embedding generation model. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h)); and
determining the persona class utilizing the persona prediction model based on the user embedding of the target user. (This step is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h))

Regarding Claim 19
further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: 
generate a user embedding of the target user utilizing the user-embedding generation model (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h)); and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20210042357 A1, hereinafter "Wang").

Regarding Claim 1
Wang discloses: In a digital medium environment for distributing targeted digital content to client devices across computer networks, a computer-implemented method for implementing overlap agnostic machine learning models to determine persona classes for target users comprising ([Fig 2-7]): 
identifying a target user of a client device and user traits corresponding to the target user ([Para 0073 and Fig 3] “At step 302, a client device 200 may provide an access log or profile vector generated from an access log to a classifier server 230. As discussed above, the profile vector may be based on a browsing or access history of the client device, and may comprise an n-dimensional vector or string with values representing each of one or more accesses to an address associated with a corresponding position in the string or array within a predetermined time period.” [Para 0062] “Application 208 may receive content from a content server, and may display it via a user interface for a user of the client device” Client device of a user represent the target user and the profile vector and access log represent user traits.); 
a step for determining a persona class for the target user utilizing parameters of an overlap- agnostic machine learning model ([Para 0082 and 0043] “Accordingly, the systems and methods discussed herein provide for content quasi-personalization or anonymized content retrieval via aggregated browsing history of a large plurality of devices, such as millions or billions of devices. Relevant content may be selected via quasi-personalized clusters representing similar browsing histories, without exposing individual device details to content providers.” [Para 0079 and Fig 3] “The reduced dimension vector may be classified via an artificial intelligence or neural network, using the model parameters received from the classifier server, at step 316, and a classification determined at step 318. Determining the classification may comprise calculating a score or rank for each of a plurality of clusters (e.g. identified by the classifier server and provided via the parameters, in some implementations) for the profile vector of the device.” Examiner reads the cluster/classification as the persona class and the parameters/weights as the utilized parameters of the model.); and 
providing digital content to the target user based on the persona class ([Para 0080 and Fig 3] “At step 320, the client device may transmit a request for an item of content to one or more content servers 250. The request may comprise an identification of a cluster corresponding to the profile vector of the device. The request may be generated responsive to execution of a script on a web page, after completion of playback of an item of media or portion of an item of media, or any other such circumstances.” [Para 0081] “The content may be transmitted to the client device at step 326 , and the client device may render or display the content item at step 328” [Para 0062] “Application 208 may receive content from a content server , and may display it via a user interface for a user of the client device”.

Regarding Claim 2
Wang discloses: The computer-implemented method of claim 1, wherein the overlap-agnostic machine learning model comprises an overlap-agnostic embedding model trained to generate embedded user traits by mapping input user traits into a vector space ([Para 0077 and Fig 3] “At step 310 , in some implementations , the classifier model may be adjusted or trained based on the identified clusters and dimension reduced profile vectors”), a user-embedding generation model trained to generate weighted user embeddings from the embedded user traits and persona embeddings ([Para 0079 and Fig 3(318)] “The reduced dimension vector may be classified via an artificial intelligence or neural network , using the model parameters received from the classifier server , at step 316 , and a classification determined at step 318.”), and a persona prediction model trained to predict persona classes based on the weighted user embeddings ([Para 0081 and Fig 3(322-328)] “At step 322 , the content server may determine characteristics of a cluster based on the classifier model parameters and singular vectors received from the classifier server…At step 324 , the content server may use the cluster identification in the request ( or the inferred characteristics associated with the cluster as discussed above ) to select an item of content”).

Regarding Claim 3
Wang discloses: The computer-implemented method of claim 2, wherein: the user-embedding generation model comprises a linear regression model ([Para 0128-0129 and 0104] “In some implementations, the class characterizer 705 can use a class profile model to determine the characteristic for the class based on the set of entries 720 in the history database 715 for the class identifier 520. The class profile model can be any model, such as a linear regression,”); and the persona prediction model comprises a logistic regression model ([Para 0128-0129 and 0104]] “The content placer 710 can identify or select the content item 725 associated with the characteristics for the class. In some implementations, the content placer 710 can use a content placement process to select the content item 725. The content placement process can use a model such as a linear regression, a logistic regression…”).

Regarding Claim 4
Wang discloses: The computer-implemented method of claim 1, wherein providing the digital content to the target user comprises providing the digital content in real-time by: identifying the target user of the client device and the user traits in response to the client device accessing a digital asset via a remote server ([Para 0073 and Fig 3] “At step 302, a client device 200 may provide an access log or profile vector generated from an access log to a classifier server 230. As discussed above, the profile vector may be based on a browsing or access history of the client device, and may comprise an n-dimensional vector or string with values representing each of one or more accesses to an address associated with a corresponding position in the string or array within a predetermined time period.” Classifier server is a remote server); and while the client device accesses the digital asset via the remote server: performing the step for determining the persona class for the target user utilizing parameters of the overlap-agnostic machine learning model ([Para 0076] “At step 308 , the classifier server may optionally identify cluster boundaries or parameters of clusters of the dimension reduced matrix . The classifier server may use any appropriate algorithm, such as a principal component analysis or machine learning system , such as a neural network , to identify the clusters.”); and providing digital content to the target user based on the persona class ([Para 0081 and Fig 3(322-328)]).

Regarding Claim 5
Wang discloses: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
identify a target user of a client device and user traits corresponding to the target user ([Para 0073 and Fig 3] “At step 302, a client device 200 may provide an access log or profile vector generated from an access log to a classifier server 230. As discussed above, the profile vector may be based on a browsing or access history of the client device, and may comprise an n-dimensional vector or string with values representing each of one or more accesses to an address associated with a corresponding position in the string or array within a predetermined time period.” [Para 0062] “Application 208 may receive content from a content server, and may display it via a user interface for a user of the client device” Client device of a user represent the target user and the profile vector and access log represent user traits.); and
determine a persona class corresponding to the target user of the client device from a plurality of persona classes ([Fig 3]), by:
identifying one or more overlap-agnostic machine learning model parameters
corresponding to the user traits of the target user by:
mapping the user traits into a vector space to generate embedded user traits ([Para 0076-0077 and Fig 1 and Fig 3] “At step 308, the classifier server may optionally identify cluster boundaries or parameters of clusters of the dimension reduced matrix. The classifier server may use any appropriate algorithm, such as a principal component analysis or machine learning system, such as a neural network, to identify the clusters.”); and
generating a weighted user embedding utilizing learned trait-persona weights
and the embedded user traits ([Para 0078-0079 and Fig 3] “At step 312, the singular vectors and, in some implementations, weights of the neural net model or other learning algorithm, may be provided to the client device(s) 200 and, in some implementations, one or more content servers 250… At step 314, the client device 200 may calculate a dimension reduction of a profile vector or access log of the device, using the singular vectors received from the classifier server. The reduced dimension vector may be classified via an artificial intelligence or neural network, using the model parameters received from the classifiers”);
wherein the learned trait-persona weights are learned by an overlap-agnostic machine
learning model based on comparing an embedding of the persona class and
embeddings of a plurality of traits of a plurality of training users in the vector
space ([Para 0077, 0080-0081, 0090-0091 and fig 3] “At step 310, in some implementations, the classifier model may be adjusted or trained based on the identified clusters and dimension reduced profile vectors.”); and
determining the persona class utilizing the one or more overlap-agnostic
machine learning model parameters and the weighted user embedding ([Para 0079 and Fig 3] “The reduced dimension vector may be classified via an artificial intelligence or neural network, using the model parameters received from the classifier server, at step 316, and a classification determined at step 318. Determining the classification may comprise calculating a score or rank for each of a plurality of clusters (e.g. identified by the classifier server and provided via the parameters, in some implementations) for the profile vector of the device.” Examiner reads the cluster/classification as the persona class and the parameters/weights as the utilized parameters of the model).

Regarding Claim 6
Wang discloses: The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer system to provide digital content to the client device of the target user in real-time based on the persona class by: identifying the target user of the client device and the user traits in response to the client device accessing a digital asset via a remote server; and while the client device accesses the digital asset via the remote server ([Para 0073 and Fig 3] “At step 302, a client device 200 may provide an access log or profile vector generated from an access log to a classifier server 230. As discussed above, the profile vector may be based on a browsing or access history of the client device, and may comprise an n-dimensional vector or string with values representing each of one or more accesses to an address associated with a corresponding position in the string or array within a predetermined time period.” Classifier server is a remote server); applying the one or more overlap-agnostic machine learning model parameters to the user traits of the target user to determine the persona class ([Para 0076] “At step 308, the classifier server may optionally identify cluster boundaries or parameters of clusters of the dimension reduced matrix . The classifier server may use any appropriate algorithm, such as a principal component analysis or machine learning system , such as a neural network , to identify the clusters.”); and providing the digital content to the client device of the target user ([Para 0081 and Fig 3(322-328)]).

Regarding Claim 7
Wang discloses: The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer system to apply the one or more overlap-agnostic machine learning model parameters to the user traits of the target user offline by: identifying a batch of a plurality of target users, the plurality of target users comprising the target user ([Para 0050-0053] “FIG. 1C is an illustration of this process, according to some implementations. As shown profile vectors from a large number of devices may be aggregated at step 120 into a large matrix”); and providing a plurality of persona classes corresponding to the batch of the plurality of target users to a remote server, the plurality of personas comprising the persona class corresponding to the target user ([Para 0080-0081] “At step 322 , the content server may determine characteristics of a cluster based on the classifier model parameters and singular vectors received from the classifier server.”).

Regarding Claim 13
Wang discloses: A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor ([Fig 2-3 and Fig 9]), cause the system to:
generate, utilizing an overlap-agnostic embedding model, a plurality of trait
embeddings for a plurality of traits ([Para 0073 and Fig 3] “FIG. 3 is a flow chart of a method for anonymization to provide pseudo - personalized clustering, according to some implementations. At step 302, a client device 200 may provide an access log or profile vector generated from an access log to a classifier server 230. As discussed above, the profile vector may be based on a browsing or access history of the client device, and may comprise an n - dimensional vector or string with values representing each of one or more accesses to an address associated with a corresponding position in the string or array within a predetermined time period.” Examiner reads profile vectors as traits.);
generate, utilizing the overlap-agnostic embedding model, a plurality of persona
embeddings for a plurality of persona classes ([Para 0076 and Fig 3] “At step 308, the classifier server may optionally identify cluster boundaries or parameters of clusters of the dimension reduced matrix. The classifier server may use any appropriate algorithm, such as a principal component analysis or machine learning” Examiner reads the matrix as a persona embedding and the cluster as identifying persona classes.);
determine based on the plurality of trait embeddings and the plurality of persona
embeddings, a plurality of learned trait-persona weights of an overlap-agnostic machine
learning model to align trait embeddings of the plurality of trait embeddings with known
persona classes of the plurality of persona embeddings ([Para 0078-0079 and Fig 3] “At step 312, the singular vectors and, in some implementations, weights of the neural net model or other learning algorithm, may be provided to the client device(s) 200 and, in some implementations, one or more content servers 250… At step 314, the client device 200 may calculate a dimension reduction of a profile vector or access log of the device, using the singular vectors received from the classifier server. The reduced dimension vector may be classified via an artificial intelligence or neural network, using the model parameters received from the classifiers” [Para 0128] “The class profile model may have been trained using sample dataset correlating browsing histories labeled by the class identifiers 520 with certain characteristics.” Examiner reads the profile vectors (i.e. traits) as being aligned by the Neural network with trained weights to a know persona class.);
in response to identifying a target user of a client device having a set of traits, utilize the plurality of learned trait-persona weights of the overlap-agnostic machine learning model to generate a weighted user embedding for the target user based on the set of traits([Para 0079 and Fig 3] “The reduced dimension vector may be classified via an artificial intelligence or neural network, using the model parameters received from the classifier server, at step 316, and a classification determined at step 318. Determining the classification may comprise calculating a score or rank for each of a plurality of clusters (e.g. identified by the classifier server and provided via the parameters, in some implementations) for the profile vector of the device.” Examiner reads the cluster/classification as the persona class and the parameters/weights as the utilized parameters of the model); and
predict, utilizing the overlap-agnostic machine learning model, a persona class of the plurality of persona classes corresponding to the target user by comparing the weighted user embedding with the plurality of persona embeddings ([Para 0077, 0080-0081, 0090-0091 and fig 3] “Applying a profiling model to the accumulated history for the cluster, the content selection service can infer traits and interests of the users in the cluster. With the results of the profiling model, the content selection service can find a content item determined to be relevant to the cluster to which the user associated with the request is categorized”).

Regarding Claim 14
Wang discloses: The system of claim 13, further comprising instructions that, when executed by the at least one processor, cause the system to generate the plurality of trait embeddings utilizing the overlap-agnostic embedding model by: generating a plurality of min-hash sketch vectors corresponding to the plurality of traits ([Para 104], Wang “The classification model 500 can also include a hash function , such as a locality - sensitive hashing scheme (e.g., MinHash, SimHash, and Nilsimsa Hash) , among others.”); and utilizing a singular value decomposition model to generate the plurality of trait embeddings based on the plurality of min-hash sketch vectors, wherein distances between the plurality of trait embeddings in vector space reflects similarities between the plurality of trait embeddings ([Para 0047 and 0115], Wang “In some implementations, a linear dimension reduction technique such as singular vector decomposition (SVD) may be used to calculate a rank X matrix that is the best approximation to the matrix”).

Regarding Claim 15
Wang discloses: The system of claim 13, wherein the overlap-agnostic machine learning model comprises a user-embedding generation model ([Para 0053 and Para 0073 and Fig 3(316)], Wang) “When a client device requests an item of content, the request may include a cluster identification. The cluster identification may be embedded in a payload or header of the request”) and a persona prediction model [Para 0081 and Fig. 3(322), Wang]).

Regarding Claim 16
Wang discloses: The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to train the overlap-agnostic machine learning model by: identifying traits for a training user, wherein the training user belongs to a persona class of the plurality of persona classes ([Para 0073 and 0106], Wang); determine trait embeddings corresponding to the traits for the training user from the plurality of trait embeddings and a persona embedding corresponding to the persona class from the plurality of persona embeddings ([Para 0077-0082 and Para 0109], Wang); and train the user-embedding generation model by learning trait-persona weights for the traits of the training user relative to the persona class based on the trait embeddings and the persona embedding ([Para 0078 and Para 0109], Wang).

Regarding Claim 20
Wang discloses: The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: generating coefficients based on trait-persona weights of the user-embedding generation model and parameters of the persona prediction model ([Para 0078 and Fig 3], Wang); and apply a set of coefficients corresponding to the set of traits from the coefficients to determine the persona class ([Para 0079-0081 and Fig 3], Wang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210042357 A1, hereinafter "Wang") in view of Ju et al. (11106715 B1).

Regarding Claim 8
Wang discloses: The non-transitory computer-readable medium of claim 5, wherein the overlap- agnostic machine learning model comprises an overlap-agnostic embedding model and a user- embedding generation model, and further comprising instructions that, when executed by the at least one processor, cause the computer system to: generate trait embeddings of the user traits utilizing the overlap-agnostic embedding model, wherein distances between the embeddings of the user traits in the vector space reflect similarities between the corresponding user traits ([Para 0076 and Fig 3] “At step 308, the classifier server may optionally identify cluster boundaries or parameters of clusters of the dimension reduced matrix. The classifier server may use any appropriate algorithm, such as a principal component analysis or machine learning” Para 0093 “under the assumption that users in the same cluster have similar browsing patterns, the content selection service can extrapolate and determine similar traits and interests for the users of the same cluster based on the browsing history aggregated for the cluster . The content selection service can further select content items with the expectation that users of the same cluster will respond similarly.”); and 
Wang does not explicitly disclose: generate an embedding of the target user utilizing the user-embedding generation model based on the trait embeddings of the user traits.
However, Ju discloses in the same field of endeavor: generate an embedding of the target user utilizing the user-embedding generation model based on the trait embeddings of the user traits ([Col 10 line 34-42] “At step 330, one or more of the systems described herein may train a second embedding model to generate embeddings of objects of a second type. For example, embedding module 204 may train embedding network 138 to generate user embeddings 142.”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have combined the method for content quasi-personalization taught by Wang with the method for deriving object embeddings taught by Ju. Doing so can generate and combine embeddings to make predictions (Abstract, Ju).

Regarding Claim 9 
Wang in view of Ju discloses: The non-transitory computer-readable medium of claim 8, wherein the overlap-agnostic machine learning model further comprises a persona prediction model ([Para 0081 and Fig 3(322-328)], Wang “At step 322 , the content server may determine characteristics of a cluster based on the classifier model parameters and singular vectors received from the classifier server…At step 324 , the content server may use the cluster identification in the request ( or the inferred characteristics associated with the cluster as discussed above ) to select an item of content”), and applying the one or more overlap-agnostic machine learning model parameters comprises utilizing the persona prediction model to determine the persona class based on the embedding of the target user generated utilizing the user-embedding generation model  ([Col 10 line 34-42], Ju “At step 330, one or more of the systems described herein may train a second embedding model to generate embeddings of objects of a second type. For example, embedding module 204 may train embedding network 138 to generate user embeddings 142.”).

Regarding claim 10
Wang in view of Ju discloses: The non-transitory computer-readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to train the user-embedding generation model by: identifying a set of training traits for a training user of the plurality of training users, wherein the training user belongs to the persona class ([Para 0073 and 0106], Wang); utilizing the overlap-agnostic embedding model to generate a set of embeddings for the set of training traits of the training user and the embedding of the persona class ([Para 0077 and 0109], Wang); and learning trait-persona weights for the set of training traits relative to the persona class based on the embeddings for the set of training traits and the embedding of the persona class ([Para 0078 and 0109], Wang).

Regarding claim 11
Wang in view of Ju discloses: The non-transitory computer-readable medium of claim 10, further comprising training the persona prediction model by: identifying an additional set of training traits for an additional training user of the plurality of training users, wherein the additional training user belongs to the persona class ([Para 0043], Wang); utilizing the user-embedding generation model to generate an embedding for the additional training user based on one or more of the trait-persona weights ([Para 0077 and Para 0109], Wang); and learning parameters of the persona prediction model based on the embedding for the additional training user and the embedding of the persona class ([Para 0078 and 0109], Wang).

Regarding Claim 12
Wang in view of Ju discloses: The non-transitory computer-readable medium of claim 11, wherein the user-embedding generation model comprises a linear regression model ([Para 0128], Wang), the persona prediction model comprises a logistic regression model ([Para 0129], Wang), and parameters of the overlap-agnostic machine learning model reflect one or more of the trait-persona weights of the linear regression model and one or more parameters of the logistic regression model ([Para 0076, 0104, and 0128-0129], Wang).

Regarding Claim 17
Wang discloses: The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to train the overlap-agnostic machine learning model by: identifying additional traits for an additional training user, wherein the additional training user belongs to the persona class ([Para 0043 and Fig 3], Wang); and learning parameters of the persona prediction model based on the user embedding for the additional training user and the persona class ([Para 0076-0077 and Fig 3], Wang).
Wang does not explicitly disclose: utilizing the user-embedding generation model to generate a user embedding for the additional training user.
However, Ju discloses in the same field of endeavor: utilizing the user-embedding generation model to generate a user embedding for the additional training user ([Col 10 line 32-42], Ju “systems described herein may train a first embedding model to generate embeddings of objects of a first type  For example , embedding module 204 may train embedding network 136 generate domain embeddings 140. At step 330, one or more of the systems described herein may train a second embedding model to generate embeddings of objects of a second type.”); 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have combined the method for content quasi-personalization taught by Wang with the method for deriving object embeddings taught by Ju. Doing so can generate and combine embeddings to make predictions (Abstract, Ju).

Regarding Claim 18
Wang in view of Ju discloses: The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: generating a user embedding of the target user utilizing the user-embedding generation model ([Col 10 line 34-42], Ju); and determining the persona class utilizing the persona prediction model based on the user embedding of the target user ([Para 0080-0081 and Fig 3], Wang).

Regarding Claim 19
Wang in view of Ju discloses: The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the overlap-agnostic machine learning model to identify a persona class based on the set of traits by: generate a user embedding of the target user utilizing the user-embedding generation model ([Col 10 line 34-42], Ju); and comparing the user embedding of the target user with a persona embedding of the persona class ([Para 0077, 0080-0081, 0091-0093 and Fig 3], Wang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 20190188272 A1) also describes weighted vectors and user traits (Para 0052).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127